



Exhibit 10.1


HC2 HOLDINGS, INC.
AMENDED AND RESTATED
2014 OMNIBUS EQUITY AWARD PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), is made, effective
as of [DATE] (hereinafter the “Date of Grant”), between HC2 Holdings, Inc. (the
“Company”), and [NAME] (the “Participant”).
RECITALS:
WHEREAS, the Company has adopted the HC2 Holdings, Inc. Amended and Restated
2014 Omnibus Equity Award Plan (as amended from time to time, the “Plan”),
pursuant to which awards of Restricted Stock Units may be granted; and
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders to grant to the Participant
an award of Restricted Stock Units as provided herein and subject to the terms
set forth herein.
NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.
Grant of Restricted Stock Units. The Company hereby grants on the Date of Grant
to the Participant a total of [insert number] restricted stock units (the
“RSUs”), on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan. The RSUs shall vest and be settled in accordance
with Section 3 hereof.

2.
Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. In the event of a conflict between
the Plan and this Agreement, the terms and conditions of the Plan shall govern.
The Committee shall have final authority to interpret and construe the Plan and
this Agreement and to make any and all determinations under them, and its
decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.

3.
Terms and Conditions.

(a)
Vesting and Forfeiture. Except as otherwise provided in the Plan and this
Agreement (or as otherwise provided in an employment, consulting or other






--------------------------------------------------------------------------------




written agreement between the Participant and the Company or any of its
Subsidiaries), the RSUs shall vest as follows: [__] of the RSUs shall vest on
[DATE], [___] of the RSUs shall vest on [DATE], and [__] of the RSUs shall vest
on [DATE] (each such date, a “Vesting Date”), contingent upon the Participant’s
continued service with the Company on each applicable Vesting Date.
(b)
Transfer Restrictions; Holding Requirement. No RSUs granted hereunder may be
sold, pledged, loaned, gifted or otherwise transferred (other than by will or
the laws of descent and distribution) and may not be subject to lien,
garnishment, attachment or other legal process. In addition, the Participant
agrees to comply with any written holding requirement policy adopted by the
Company for employees in respect of any shares of Common Stock delivered in
connection with the settlement of the RSUs.

(c)
Settlement. As soon as reasonably practicable following the Vesting Date (as
applicable, but in any event, within 5 days following such Vesting Date), any
RSUs that become vested and non-forfeitable shall be settled, unless otherwise
determined by the Committee, by the Company through the delivery to the
Participant of a number of shares of Common Stock equal to the number of RSUs
that vested and became non-forfeitable pursuant to Section 3(a) hereof. As a
condition to the receipt of any shares of Common Stock issuable in respect of
vested RSUs, the Participant shall at the request of the Company deliver to the
Company one or more stock powers, duly endorsed in blank, relating to such
shares of Common Stock.

(d)
Effect of Termination of Service. Except as otherwise provided below (or as
otherwise provided in an employment, consulting or other written agreement
between the Participant and the Company or any of its Subsidiaries), if the
Participant’s employment with the Company is terminated, the unvested portion of
any RSUs shall be forfeited without consideration to the Participant on the date
of termination of service.

(e)
Rights as a Stockholder; Dividends. The Participant shall not have any
privileges of a stockholder of the Company with respect to any RSUs, including
without limitation any right to vote any shares of Common Stock underlying such
RSUs, unless and until shares of Common Stock underlying the RSUs are delivered
to the Participant in accordance with Section 3(c) hereof. If on any date while
RSUs are outstanding the Company shall pay any dividend on the shares of Common
Stock (other than a dividend payable in shares of Common Stock), the number of
RSUs granted to the Participant shall, as of the record date for such dividend
payment, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Participant as of such record date, multiplied by (y)
the per share of Common Stock amount of any cash dividend (or, in the case of
any dividend



2



--------------------------------------------------------------------------------




payable, in whole or in part, other than in cash, the per share of Common Stock
value of such dividend, as determined in good faith by the Company), divided by
(b) the average closing price of a share of Common Stock on the New York Stock
Exchange on the twenty (20) trading days preceding, but not including, such
record date. In the case of any dividend declared on shares of Common Stock that
is payable in the form of shares of Common Stock, the number of RSUs granted to
the Participant shall be increased by a number equal to the product of (1) the
aggregate number of RSUs held by the Participant on the record date for such
dividend, multiplied by (2) the number of shares of Common Stock (including any
fraction thereof) payable as a dividend on a share of Common Stock. Such
dividends shall only be distributed or paid to the extent that the underlying
RSUs vest and are settled into shares of Common Stock in accordance with Section
3(c) hereof. In no event shall the Participant be entitled to any payments or
distributions relating to dividends paid after the earlier to occur of the
settlement or forfeiture of the applicable RSUs and, for the avoidance of doubt,
all accumulated dividends shall be forfeited immediately upon the forfeiture or
cancellation of the underlying RSUs or applicable portion thereof.
(f)
Taxes and Withholding. The Participant shall be responsible for all income taxes
payable in respect of the RSUs. Upon the issuance of any shares of Common Stock
underlying the RSUs (or, if applicable, the payment of an amount in cash equal
to the value thereof), the Participant shall be required to pay to the Company,
and the Company shall have the right and is hereby authorized to withhold any
cash, shares of Common Stock, other securities or other property deliverable
under the RSUs or from any compensation or other amounts owing to a Participant,
the amount (in cash, Common Stock, other securities or other property) of any
required withholding taxes in respect of the RSUs, and to take such other action
as may be necessary in the opinion of the Committee to satisfy all obligations
for the payment of such withholding taxes, if applicable. In addition, the
Committee may, in its sole discretion, permit a Participant to satisfy, in whole
or in part, the foregoing withholding liability by (A) the delivery of shares of
Common Stock (which are not subject to any pledge or other security interest and
which would not result in adverse accounting to the Company) owned by the
Participant having a Fair Market Value equal to such withholding liability or
(B) having the Company withhold from the number of shares of Common Stock
otherwise issuable or deliverable pursuant to the vesting and settlement of the
RSUs, a number of shares with a Fair Market Value equal to such withholding
liability (but not to exceed an amount that would result in adverse accounting
to the Company). The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company will, to the extent
permitted by law, have the right to deduct any such withholding taxes from any
payment of any kind otherwise due to Participant.



3



--------------------------------------------------------------------------------




4.
Miscellaneous.

(a)
Notices. All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified
first-class mail, return receipt requested, telecopier, courier service or
personal delivery:

if to the Company:


HC2 Holdings, Inc.
450 Park Avenue, 30th Floor
New York, NY 10022
Attention: Chief Legal Officer
E-mail: probinson@hc2.com


if to the Participant, at the Participant’s last known address on file with the
Company.


All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if telecopied.
(b)
Clawback/Forfeiture. If the Participant receives any amount in excess of what
the Participant should have received with respect to the RSUs for any reason
(including without limitation by reason of a financial restatement, mistake in
calculations or other administrative error), then the Participant shall be
required to repay any such excess amount to the Company upon 30 days prior
written demand by the Committee. To the extent required by applicable law
(including without limitation Section 304 of the Sarbanes Oxley Act and
Section 954 of the Dodd Frank Act), the RSUs, and any property paid or issued in
respect of any portion of the RSUs, shall be subject to any required clawback,
forfeiture or similar requirement.

(c)
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d)
No Rights to Service. Nothing contained in this Agreement shall be construed as
giving the Participant any right to be retained, in any position as an employee,
consultant or director of the Company or its Affiliates or shall interfere with
or restrict in any way the rights of the Company or its Affiliates, which are
hereby expressly reserved, to remove, terminate or discharge the Participant at
any time for any reason whatsoever.



4



--------------------------------------------------------------------------------




(e)
Bound by Plan. By signing this Agreement, the Participant acknowledges that he
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

(f)
Beneficiary. The Participant may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.

(g)
Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Participant and the
beneficiaries, executors, administrators, heirs and successors of the
Participant.

(h)
Section 409A. It is intended that the RSUs be exempt from or comply with Section
409A of the Code and this Agreement shall be interpreted consistent therewith.
This Agreement is subject to Section 15(u) of the Plan.

(i)
Electronic Delivery. By executing this Agreement, the Participant hereby
consents to the electronic delivery of prospectuses, annual reports and other
information required to be delivered by Securities and Exchange Commission
rules. This consent may be revoked in writing by the Participant at any time
upon three business days’ notice to the Company, in which case subsequent
prospectuses, annual reports and other information will be delivered in hard
copy to the Participant.

(j)
Securities Laws. The Participant agrees that the obligation of the Company to
issue Restricted Shares shall also be subject, as conditions precedent, to
compliance with applicable provisions of the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, state securities or corporation
laws, rules and regulations under any of the foregoing and applicable
requirements of any securities exchange upon which the Company’s securities
shall be listed.

(k)
Entire Agreement. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

(l)
Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of law thereof, or principals of conflicts of laws of any other



5



--------------------------------------------------------------------------------




jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
(m)
Headings. The headings of the Sections hereof are provided for convenience only
and are not to serve as a basis for interpretation or construction, and shall
not constitute a part, of this Agreement.

(n)
Signature in Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.



[Signatures on next page]


6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
HC2 Holdings, Inc.




By:                            
Michael J. Sena
Chief Financial Officer
Dated:                 






                            
[Insert Name of Participant]
Dated:                     






[Signature page to Restricted Stock Unit Award Agreement of [Insert Name of
Participant]]






7

